Citation Nr: 1414213	
Decision Date: 04/02/14    Archive Date: 04/11/14

DOCKET NO.  11-23 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence was received to reopen a claim for entitlement to service connection for a left knee disability.

2.  Whether new and material evidence was received to reopen a claim for entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a low back disability.

5.  Entitlement to service connection for cervicalgia.

6.  Entitlement to service connection for umbilical hernia.

7.  Entitlement to service connection for hyperlipidemia.

8.  Entitlement to service connection for chronic sinusitis.

9.  Entitlement to service connection for muscular disease as a result of herbicide exposure.

10.  Entitlement to an initial rating in excess of 20 percent for diabetes mellitus.

11.  Entitlement to nonservice-connected disability pension benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from December 1964 to December 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Albuquerque, New Mexico, Regional Office (RO) of the Department of Veterans Affairs (VA).  In March 2013, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  

The issues of entitlement to service connection for hypertension and to reopen service connection claims for knee disabilities are REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  In correspondence received by VA in October 2011 the Veteran requested withdrawal of his appeal for entitlement to service connection for low back pain.

2.  In correspondence received by VA in October 2011 the Veteran requested withdrawal of his appeal for entitlement to service connection for cervicalgia.

3.  In correspondence received by VA in October 2011 the Veteran requested withdrawal of his appeal for entitlement to service connection for umbilical hernia.

4.  In correspondence received by VA in October 2011 the Veteran requested withdrawal of his appeal for entitlement to service connection for hyperlipidemia.

5.  In correspondence received by VA in October 2011 the Veteran requested withdrawal of his appeal for entitlement to service connection for chronic sinusitis.

6.  In correspondence received by VA in October 2011 the Veteran requested withdrawal of his appeal for entitlement to service connection for muscular disease as a result of herbicide exposure.

7.  At a hearing in March 2013 the Veteran requested withdrawal of his appeal for entitlement to a rating in excess of 20 percent for type II diabetes mellitus.

8.  In correspondence received by VA in October 2011 the Veteran requested withdrawal of his appeal for entitlement to nonservice-connected disability pension benefits.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for entitlement to service connection for low back pain by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for withdrawal of the appeal for entitlement to service connection for cervicalgia by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

3.  The criteria for withdrawal of the appeal for entitlement to service connection for umbilical hernia by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

4.  The criteria for withdrawal of the appeal for entitlement to service connection for hyperlipidemia by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

5.  The criteria for withdrawal of the appeal for entitlement to service connection for chronic sinusitis by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

6.  The criteria for withdrawal of the appeal for entitlement to service connection for muscular disease as a result of herbicide exposure by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

7.  The criteria for withdrawal of the appeal for entitlement to a rating in excess of 20 percent for type II diabetes mellitus by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

8.  The criteria for withdrawal of the appeal for entitlement to nonservice-connected disability pension benefits by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  The appellant has withdrawn his appeals for entitlement to service connection for low back pain, cervicalgia, umbilical hernia, hyperlipidemia, chronic sinusitis, muscular disease as a result of herbicide exposure, a rating in excess of 20 percent for diabetes mellitus, and nonservice-connected disability pension benefits and there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review those matters on appeal and the appeals are dismissed.


ORDER

The appeal for entitlement to service connection for low back pain is dismissed.

The appeal for entitlement to service connection for cervicalgia is dismissed.

The appeal for entitlement to service connection for umbilical hernia is dismissed.

The appeal for entitlement to service connection for hyperlipidemia is dismissed.

The appeal for entitlement to service connection for chronic sinusitis is dismissed.

The appeal for entitlement to service connection for muscular disease is dismissed.

The appeal for entitlement to a rating in excess of 20 percent for diabetes mellitus is dismissed.

The appeal for entitlement to nonservice-connected disability pension benefits is dismissed.
REMAND

A review of the record reveals the Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate his remaining claims by correspondence dated in October 2008 and May 2009.

VA's duty to assist requires reasonable efforts to assist claimants in obtaining evidence necessary to substantiate a claim and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  

At his March 2013 hearing the Veteran testified that he first sought treatment for knee problems and that he was told he had high blood pressure in 1967, approximately six months after service, at the William Beaumont Army Medical Center in El Paso, Texas.  He also testified that he began receiving VA treatment and medication for hypertension in 1995 or 1996.   The Board notes that an August 1983 VA examination revealed mild osteoarthritis changes to the right knee, but there is no indication of VA efforts to obtain copies of any 1967 treatment records.  Appropriate action must be taken to try to obtain copies of those records and the records associated with the Veteran's VA treatment for hypertension in 1995 or 1996.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all pertinent VA medical records, including reported dated in 1995 or 1996, not yet associated with the claims file and associate them with the claims file.

2.  Obtain any available medical records of the reported treatment for high blood pressure and knee disorders in 1967 from the William Beaumont Army Medical Center in El Paso, Texas, and associate them with the claims file.

3.  Schedule the Veteran for a VA examination for an opinion as to whether it is at least as likely as not (50 percent probability or greater) that he has hypertension as a result of service, that was manifest within one year after service, or that developed or was permanently aggravated by a service-connected disability.  The examiner must review the claims file and must note that review in the report.  All necessary tests and studies should be conducted.  The rationale for the opinions should be provided.

4.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


